 


114 HR 428 IH: Export American Natural Gas Act of 2015
U.S. House of Representatives
2015-01-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 428 
IN THE HOUSE OF REPRESENTATIVES 
 
January 21, 2015 
Mr. Poe of Texas (for himself, Mr. Ryan of Ohio, and Mr. Costa) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To provide for the expedited approval by the Secretary of Energy of liquefied natural gas exports, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Export American Natural Gas Act of 2015. 2.Liquified natural gas export approvalSection 3 of the Natural Gas Act (15 U.S.C. 717b) is amended by adding at the end the following new subsections: 
 
(g) 
(1)For purposes of subsection (a), the Secretary shall approve or deny an application for approval of the export of liquefied natural gas, whether through an onshore or offshore terminal, not later than 60 days after the later of— (A)the Secretary receiving a completed application; 
(B)the applicant entering into a contract with a customer for the liquefied natural gas proposed to be exported; and (C)the date of the enactment of this Act. 
(2)If the Secretary has not approved or denied an application by the deadline established under paragraph (1), the application shall be deemed to have been approved. (3)This subsection shall not apply to an application for export to a nation to which such export is prohibited by law. 
(h)Authorization shall be provided under subsection (a) separately from and simultaneously with authorization required from the Federal Energy Regulatory Commission or the Maritime Administration, as applicable.. 3.Report on global exports of natural gas productionNot later than 180 days after the date of enactment of this Act, the Secretary of State shall submit to Congress a report on the following: 
(1)The economic policies of foreign countries with natural gas resources and reserves as such policies relate to the development and production of their natural gas resources and reserves and the extent and status of their natural gas resources and reserves. (2)The potential to export the natural gas production of such foreign countries to the global market and the impact of the export of such natural gas production on the global market. 
(3)A description of actions taken by the United States Government to foster natural gas exports to foreign countries that may have an interest in importing natural gas from the United States.  